UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:May 31, 2012 Item 1. Schedule of Investments. Morgan Dempsey Small/Micro Cap Value Fund Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 99.21% Accommodation - 1.79% Marcus Corp. Monarch Casino & Resort, Inc. (a) Total Accommodation Animal Production - 1.49% Cal-Maine Foods, Inc. Chemical Manufacturing - 7.62% Aptargroup, Inc. Balchem Corp. KMG Chemicals, Inc. Stepan Co. Zep, Inc. Total Chemical Manufacturing Clothing and Clothing Accessories Stores - 6.11% Buckle, Inc. Jos A Bank Clothiers, Inc. (a) Total Clothing and Clothing Accessories Stores Computer and Electronic Product Manufacturing - 7.90% Atrion Corp. Badger Meter, Inc. Bio-Rad Laboratories, Inc. (a) Cabot Microelectronics Corp. Cubic Corp. Espey Manufacturing & Electronics Corp. Koss Corp. Lakeland Industries, Inc. (a) LSI Industries, Inc. MKS Instruments, Inc. Total Computer and Electronic Product Manufacturing Credit Intermediation and Related Activities - 1.03% First of Long Island Corp. Orrstown Financial Services, Inc. Total Credit Intermediation and Related Activities Electrical Equipment, Appliance, and Component Manufacturing - 3.52% National Presto Industries, Inc. Powell Industries, Inc. (a) Total Electrical Equipment, Appliance, and Component Manufacturing Fabricated Metal Product Manufacturing - 8.16% CPI Aerostructures, Inc. (a) Lincoln Electronic Holdings, Inc. LS Starrett Co. Sturm Ruger & Co., Inc. Synalloy Corp. Total Fabricated Metal Product Manufacturing Food and Beverage Stores - 3.70% Harris Teeter Supermarkets, Inc. Weis Markets, Inc. Total Food and Beverage Stores Food Manufacturing - 8.24% Flowers Foods, Inc. J & J Snack Foods Corp. Sanderson Farms, Inc. Tootsie Roll Industries, Inc. Total Food Manufacturing Heavy and Civil Engineering Construction - 4.52% Granite Construction, Inc. Insurance Carriers and Related Activities - 1.03% Erie Indemnity Co. Leather and Allied Product Manufacturing - 0.72% Lacrosse Footwear, Inc. Machinery Manufacturing - 14.92% Columbus McKinnon Corp. (a) Dril-Quip, Inc. (a) Gorman-Rupp Co. Graham Corp. Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. (a) Hardinge, Inc. Key Technology, Inc. (a) Lufkin Industries, Inc. Mfri, Inc. (a) SIFCO Industries, Inc. Twin Disc, Inc. Total Machinery Manufacturing Management of Companies and Enterprises - 0.50% Bar Harbor Bankshares Merchant Wholesalers, Nondurable Goods - 1.03% Hawkins, Inc. Miscellaneous Manufacturing - 9.94% ICU Medical, Inc. (a) Johnson Outdoors, Inc. (a) Merit Medical Systems, Inc. (a) Mine Safety Appliances Co. Oil-Dri Corp. of America Utah Medical Products, Inc. Total Miscellaneous Manufacturing Nonmetallic Mineral Product Manufacturing - 2.38% Apogee Enterprises, Inc. Eagle Materials, Inc. Total Nonmetallic Mineral Product Manufacturing Oil and Gas Extraction - 3.39% Unit Corp. (a) Plastics and Rubber Products Manufacturing - 1.42% Span-America Medical Systems, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.76% KBW, Inc. Knight Capital Group, Inc. (a) Value Line, Inc. Total Securities, Commodity Contracts, and Other Financial Investments and Related Activities Sporting Goods, Hobby, Book, and Music Stores - 0.78% Cabela's, Inc. (a) Support Activities for Mining - 1.21% Dawson Geophysical Co. (a) RPC, Inc. Total Support Activities for Mining Transportation Equipment Manufacturing - 4.72% Astec Industries, Inc. (a) LB Foster Co. Sun Hydraulics Corp. Total Transportation Equipment Manufacturing Truck Transportation - 1.54% Marten Transport Ltd. Werner Enterprises, Inc. Total Truck Transportation Water Transportation - 0.79% Kirby Corp. (a) TOTAL COMMON STOCKS (Cost $2,520,004) $ SHORT-TERM INVESTMENTS - 1.08% First American Prime Obligations Fund, 0.077% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $27,137) Total Investments (Cost $2,547,141) - 100.29% Liabilities in Excess of Other Assets- (0.29%) ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2012. The cost basis of investments for federal income tax purposes at May 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stock* $ $
